 In the Matter of GENERAL ELECTRICCOMPANY (LYNNRIVER WORKSAND EvERETT PLANT)andPATTERNMAKERS LEAGUE of NORTHAMERICA,LYNN ASSOCIATION (A. F. of L.)Case No. R-5221.-Decided June 11) 1943Mr. J. Edwin Doyle,of Lynn,Mass., for theCompany.Mr. George Q. Lynch,of,Washington, D.C.,Mr. Ernest, Umpleby,of Schenectady,-N. Y., and,Mr. Robert Kerr,of Lynn,Mass.,for theLeague.Mr. David Scribner,of New York. City, andMr. Alfred Coulthard,of Lynn, Mass., for the United.Mr. Wallace E. Royster,of counsel to the Board.DECISIONAND.ORDERSTATEMENT OF THE CASEUpon an amended petition" duly filed by Pattern Makers League ofNorth America, Lynn Association (A. F. of L.), herein called theLeague, alleging that a question affecting commerce had arisen` con-cerning the' representation of employees of General Electric Company,Lynn, Massachusetts, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Samuel G. Zack, Trial Examiner. Said hearing, was held atLynn, Massachusetts, on April 21, 1943.The Company, ' the League,and United Electrical, Radio, and Machine Workers of America andLocal 201, United Electrical, Radio,,and Machine Workers of America,herein jointly called the United, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,'and'to introduce evidence' bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and, are hereby affirmed.The United has filed a brief whichthe Board has considered.Pursuant to notice, -a hearing for thepurpose,of oral argument was held on May 18, 1943, before the Board50 N. L.R. B., No. 60:1401' 402f\lDECISIONS iOF NATIONAL LABOR RELATIONS BOARDatparticipated in the hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeneral Electric Company is a New York corporation with itsprincipal office in Schnectady, New York.The Company has a num-ber of plants in several States, among them the plants in Lynn andEverett,This pro-ceeding concerns the employees' of the Company working in the Lynnplants, where the Company-is' engaged in the manufacture of steamturbines, generators, motors, superchargers, and street lighting equip-Inent.,Raw materials used at the Lynn plants are chiefly steel andcopper:During 1942, the Company used such raw materials at itsLynn plants of a value in excess of $35,000,000, of which more than50 percent was received at the Lynn plants from points outside Massa-chusetts.During the same period, the' Company produced finished'products_at the Lynn plants of a value in excess of $75,000,000, of whichmore than' 50 percent was shipped- to points outside Massachusetts.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act. 'H. THEORGANIZATIONS INVOLVEDPattern Makers League of North America, Lynn Association (A. F.of L.). is a labor organization, afiliated with the American Federationof Labor, admitting to membership employees of the Company.Local 201, United Electrical, Radio; and Machine Workers ofAmerica and its parent, United Electrical, Radio, and Machine Work-ers of America 'are labors organizations, affiliated with the_ Congressof IndustrialOrganizations.Local 201 admits to membershipemployees of the Company.III.THE ALLEGED APPROPRIATE UNITThe 'League in its petition requests a unit embracing all patternmakers employed by the Company at the Lynn plants. The Unitedcontends'that only an industrial unit in which the pattern makers areincluded is appropriate.,The Company has taken a neutral position.From 1918 to 1934 Employees Representation Plan purported ' torepresent exclusively the employees in the Lynn plants by geographi-cal sections of the plants, without regard to crafts.In 1933, membersof the League.aided and participated in the formation of an independ- GENERAL ELECTRIC COMPANY403eat industrial union at 'the Lynn plants.From its inception, themembership of the industrial union, which appears to have been sub-sfantial,manifested an intent to affiliate" with an international unionbut resisted persuasion to affiliate piecemeal with craft organizations.In 1934 an election was held at the Lynn plants for the purpose ofpermitting the employees to choose bargaining representatives.Al-though members of the League were aware 6f this election and someparticipated therein, no move was made to secure a place on the ballotfor the League.-The independent industrial union, above referred to,was chosen by a majority of the employees at this election. In 1935;the Company recognized the industrial union as the exclusive bar-gaining representative of the production and maintenance employeesincluding pattern makers.Subsequently the independent industrialunion affiliated with the United and is now a local union of that or-ganization.Since 1918, the Company has not bargained with orextended recognition to any group. or labor organization as a repre-sentative of a craft union.During the period since the Company hasrecognized the United, the pattern makers have used the bargainingoffices of the United in presenting grievances to and bargaining withthe Company.While the grievances and bargaining have been pre-sented by a representative of the League, all, such' presentations havebeen made under the auspices of the United, in the presence of theUnited representatives, and under the protection of the bargainingpower of the United.As stated above, there has been no history ofbargaining with the Company on other than an industrial basis, andthe League for many years has acquiesced in and expressly, recognizedthe exclusive agency of the United.For 8 years the League hasavailed itself of the bargaining machinery of the United to achieveits objectives with the Company.A member of the League mostactive in the formation of the independent industrial union men-tioned above, the United's predecessor, has for several years held officein the United while maintaining membership in the League.We find no reason, on the basis of the facts and circumstancesoutlined above, to set the pattern makers apart from the remainderof the employees in the Lynn plants.We agree that pattern makersform a highly skilled, clearly identifiable, homogeneous group but wedo not consider these factors to be of sufficient weight to justify thedisturbance of a collective bargaining arrangement which appears tohave achieved and maintained harmony between the Company and theemployees.Clearly the United and the League have considered thepattern makers to be included in the industrial unit and the Leagueuntil recently has not protested this inclusion.Were we to permit askilled or departmental group of 80 employees capriciously to set itselfapart from a well established industrial unit of 24,000, as is here 404requested, the result' might be disharmony, jealousy, and dissatisfaction.We conclude that the, unit requested by the liattern makers is not anappropriate unit for `the' purposes" of collective 'bargaining and' weso find.'rrDECISIONSOF, NATIONAL LABOR-RELATIONS BOARDIV.r THIE ALLEGED `QUESTION CONCERNING 'REPRESENTATION'Since, as we'Have held in'Section 'III, above,the' bargaining unitsought to be established'by'thepetition is inappropriate for the, pur-posesof collective bargaining,we find that no question.has been raisedcon'cernin'g the representationof `employees in an appropriate' bar-gaining'unit.Accordingly,we shall dismiss the petition.ORDER'Upon the,basis, of the above, findings of fact, the National LaborRelations Board.hereby,orders.that the petition for, investigation andcertification off representatives filed by Pattern Makers League of NorthAmerica, Lynn Association (A. F..of L.), be, and it hereby is, dismissed.i Seeflatter of White Motor `Compariy,_23' N'L. it. B '924CfMatter'of Bendux'Prod-actsDivisionof Bendrm Avaation^Corporation,39 N. L R. B 81;Matter of GeneralEtectnseCompany,29 N,_ L R B 162, andMatter of, General Electric Company,29 N L R B 1066,where the Board approved units embracing only pattern makers on a showing that patterniepeatcdly demanded recognition of the Company as an appropriate bargaining unit; con-sistently objected to inclusion in an industrial bargaining unit'; bargained informally withthe Company on matters, affecting pattern makers, written in "Pattern Makers League"on the ballot in choosing representatives ; and were recognized by the employer, and theindustrial union to be' outside'the industrial unit.IN